 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    U.S EQUAL EMPLOYMENT                              Case No. 1:18-cv-00744-LJO-SKO
      OPPORTUNITY COMMISSION,
10                                                      ORDER DISCHARGING ORDER TO
                         Plaintiff,                     SHOW CAUSE AND SETTING
11                                                      TELEPHONIC CONFERENCE
              v.
12
                                                        Doc. 33
13    KS AVIATION, INC. d/b/a SIERRA
      ACADEMY OF AERONAUTICS,
14
                         Defendant.
15
      _____________________________________/
16

17          On February 21, 2019, the Court noted Defendant had failed to meet and confer with
18 Plaintiff and submit its confidential settlement conference statement in compliance with the

19 Court’s Order re Settlement Conference (the “Order”), and issued an Order to Show Cause why

20 sanctions should not be imposed. (Doc. 33.) Defendant was ordered to respond to the Order to

21 Show Cause by no later than March 4, 2019, and inform the Court as why sanctions should not be

22 imposed for his failure to comply with the Order. (Id. at 2.) The Court also vacated the settlement

23 conference set for February 26, 2019, and advised the parties that it would re-set the settlement

24 conference upon compliance with the Order by Defendant.

25          On March 1, 2019, Plaintiff filed a response to the Order to Show Cause indicating that his
26 failure to comply with the Order was due to an inadvertent mistake. (Doc. 34.) Accordingly, the
27 Court’s Order to Show Cause (Doc. 33), is hereby DISCHARGED.

28          In view of Defendants’ inadvertent failure to comply with the Order, the Court SETS a
 1 telephonic for Thursday, March 7, 2019 at 10:15 a.m., to discuss the setting of a new settlement

 2 conference. The parties shall call (888) 557-8511, access code 6208204# at the date and time for

 3 the conference.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     March 4, 2019                                   /s/   Sheila K. Oberto           .
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
